DETAILED ACTION
Applicant has amended claims 1, 5, 9-14, 17, and 19-20.

Allowable Subject Matter
Claims 1, 5-6, and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim amendments and Applicant’s remarks were fully considered and entered under AFCP 2.0 Pilot Program. AF response of 5/25/2021 includes amendments to claim 1, 5, 9-14, 17, and 19-20, which overcomes previous rejection under 112(b) indicated in Final OA of 3/12/2021. Additionally, after having performed an updated search of prior art, the examiner was not able to find art that teaches all feature limitations of independent claims 1 and 19-20, respectively, placing the instant application in condition for allowance. Therefore, the instant application is deemed to be directed to a nonobvious improvement over the combination of the inventions published in US PG Pub. Nos. 2012/0069131 A1, 2014/0096021 A1, and 2011/0098056 A1, respectively. In particular, independent claims 1 and 19-20 require the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… detect [detecting] one or more objects from a captured image;
identify [identifying] attributes of each the detected objects;
determine [determining] a presentation method of information representing the identified attributes; and

wherein the decision [determining] determines, in a case an area ratio of a size of a region for presenting the information to a size of the captured image exceeds a predetermined threshold values, the presentation method is changed so as to decrease the area ratio of the region for presenting the information.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668